Citation Nr: 1242448	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  11-07 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her son-in-law



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to November 1945.  The Veteran died in February 2010, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In August 2012, the Board requested an etiology opinion from the Veterans Health Administration (VHA) concerning the relationship, if any, between the cause of the Veteran's death and his military service.  See 38 C.F.R. § 20.901 (2012).  This opinion was obtained and has been associated with the claims file.  The appellant was provided a copy of the opinion and provided an opportunity to respond in September 2012.  She provided a statement and a waiver of RO consideration in November 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2010.  The death certificate lists the immediate cause of death as metastatic small cell cancer of the bladder.  

2.  At the time of the Veteran's death, service connection was in effect for a gunshot wound to Muscle Group XIV, left thigh (evaluated as 40 percent disabling); a gunshot wound to Muscle Group XII, left leg (evaluated as 30 percent disabling); traumatic arthritis with chip fracture of the lateral condyle of the left femur (evaluated as 20 percent disabling); a wound scar on the left forearm (evaluated as 10 percent disabling); two scars on the right upper back (evaluated as 0 percent disabling); osteomyelitis of the left tibia (evaluated as 0 percent disabling); and a wound scar on the right leg (evaluated as 0 percent disabling), for a combined rating of 80 percent.

3.  Metastatic small cell cancer of the bladder first manifested many years following separation from service, and the most probative evidence of record indicates that the Veteran's cancer is less likely than not related to service.

4.  A disability of service origin did not cause or contribute substantially or materially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In this case, in a June 2010 letter issued prior to the decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate her claim for DIC, as well as what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  This letter also included a statement of the conditions for which the Veteran was service connected at the time of his death and advised the appellant to submit medical evidence showing a reasonable probability that the condition that contributed to the Veteran's death was caused by injury or disease that began in service.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, ship histories, VA treatment records, private treatment records, lay statements, and hearing testimony.  VA obtained a VA etiology opinion in connection with this claim in February 2011, and a VHA opinion was solicited in August 2012.

As discussed above, VA has considered and complied with the provisions of the VCAA.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The appellant was an active participant in the claims process by submitting evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Cause of Death

The claimant is the Veteran's widow who is requesting entitlement to service connection for the cause of the Veteran's death.  The Veteran's Certificate of Death shows that he died in February 2010, and that the immediate cause of death was metastatic small cell cancer of the bladder.  At the time of his death, the Veteran was service connected for a gunshot wound to Muscle Group XIV, left thigh, evaluated as 40 percent disabling; a gunshot wound to Muscle Group XII, left leg, evaluated as 30 percent disabling; traumatic arthritis with chip fracture of the lateral condyle of the left femur, evaluated as 20 percent disabling; a wound scar on the left forearm, evaluated as 10 percent disabling; and two scars on the right upper back, osteomyelitis of the left tibia, and a wound scar on the right leg, each evaluated as 0 percent disabling, for a combined rating of 80 percent.

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

For certain chronic disorders, such as malignant tumors, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(2)(3).

The appellant contends that there is a link between the Veteran's bladder cancer and injuries he sustained in service.  Specifically, she believes that internal injuries, including bladder injuries, that were sustained by the Veteran resulted in the bladder cancer which ultimately caused the Veteran's death.  These injuries are said to have occurred as a result of underwater concussive blast waves after the Veteran's ship was sunk during combat and exploded while the Veteran was in the water.  

The Veteran's active duty service spanned from June 1942 to November 1945.  Service treatment records; service personnel records; ship's histories; hearing testimony from the appellant, her son, and son-in-law; and buddy statements that are contained in the claims file are consistent with the Veteran's reported service on board the U.S.S. Luce in May 1945, when it was sunk off the coast of Okinawa by enemy kamikaze attacks.  The appellant's contention that the Veteran was exposed to underwater concussive blast waves after his ship's sinking and explosion is consistent with these records.  Accordingly, the Board accepts that the Veteran was exposed to underwater concussive blast waves, as described above, in service.  

Even accepting the above, however, the Board must find that the preponderance of the competent and probative evidence is against the claim for service connection for the cause of the Veteran's death.  

The Board notes that the Veteran's death was linked to small cell carcinoma of the bladder.  No additional cause of death, either principal or contributory, has been identified by any medical professional at any point in the course of this claim.  

The appellant contends that the concussive blasts themselves caused internal injuries that led to the development of the Veteran's small cell carcinoma.  She has cited the Veteran's reports of chronic urinary tract symptoms, to include blood in his urine immediately following the accident and periodic bladder infections from service to his death, as evidence either of these internal injuries, which she believes eventually developed into the small cell carcinoma, or of the cancerous pathology itself.  In support of this theory, the appellant has cited the Veteran's reports that he suffered hematuria and bladder infections ever since the in-service injury.  

The record contains several medical opinions from the Veteran's private physicians supporting the appellant's assertion there is a relationship between the Veteran's in-service injuries and his small cell carcinoma of the bladder.  

A May 2010 statement from the Veteran's private urologist notes that, during treatment, the Veteran reported that a bladder diverticulum formed as a result of his post-operative wounds, that he later developed a cancer that would involve the diverticulum, and that the Veteran ultimately died of that cancer.  

A June 2010 opinion from the physician who treated the Veteran primarily for his bladder cancer describes the Veteran's in-service injuries and opines that the Veteran's cancer most likely was associated with his prior extensive in-service bladder trauma.  No rationale was provided.

The February 2011 VA examination report opines that the Veteran's cause of death is not related to his service-connected musculoskeletal disabilities.  The examiner noted that the service treatment records did not document any injury to the bladder at the time of his injuries during military service, even though they document the treatment for his musculoskeletal conditions.  The examiner also noted that there was no documentation of microscopic or gross hematuria consistent with a bladder injury.  The examiner further noted that throughout the hospital course, there was no documentation of internal organ injuries; however, there was documental evidence of normal laboratory values upon admission to the US Naval Hospital on August 9, 1945.  The examiner stated that there again was no documentation of a bladder injury while at the second hospital.  The examiner concluded that the cause of the Veteran's death was not related to his service connected disabilities as these have no anatomical relationship to the bladder.

In 2012, the Board sought the opinion of a VHA physician concerning whether the conclusive blast waves the Veteran experienced resulted in bladder injuries which ultimately resulted in the bladder cancer that caused his death.  

The August 2012 VHA opinion notes that risk factors for small cell carcinoma of the urinary bladder include tobacco use, bladder calculi, bladder manipulation, and chronic cystitis.  The Veteran's claims file indicates a remote history of tobacco use, and no diagnosis of bladder calculi or chronic cystitis.  The physician noted that the claims file reflects hematuria in November 2002 but that a cystoscopy was refused.  He was evaluated again in October 2007 for hematuria with a cystoscopy demonstrating urothelia carcinoma.  The Veteran underwent numerous cystoscopies after the onset of hematuria, and there was no recurrent bladder manipulation until after the onset of hematuria.  

The August 2012 VHA examiner found it less likely as not that the Veteran's small cell carcinoma of the bladder is related to his exposure to underwater concussive blasts.  In support of her opinion, the physician cited the long interval between the Veteran's exposure to underwater concussive blasts and the diagnosis of small cell carcinoma, noting that the Veteran was diagnosed with small cell carcinoma of the bladder in 2008, approximately 63 years following his exposure to underwater concussive blasts.  The examiner also opined that the Veteran's diagnosis of small cell carcinoma of the bladder is less likely as not related to any other known injury sustained in 1945, as there was no evidence of any other bladder injury during service.  Finally, the examiner opined that the diagnosis of small cell carcinoma of the bladder is less likely as not related to the musculoskeletal injuries sustained in 1945, as musculoskeletal injuries are not a risk factor for small cell carcinoma of the bladder.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.  

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds the February 2011 VA medical opinion and the August 2012 VHA opinion are of greater probative value to resolving the issue of entitlement to service connection for the cause of the Veteran's death.  The 2011 VA opinion is probative with respect to the relationship between the Veteran's musculoskeletal disabilities and the cause of his death, while the August 2012 opinion is probative with respect to the relationship between the concussive blast injuries themselves and the cause of the Veteran's death.  These reports discuss the Veteran's pertinent medical history and describe relevant risk factors for small cell carcinoma of the bladder.  The VA physicians explain their opinions through citation to the specific facts of the Veteran's case, including the VHA physician's citation to the 63-year interval between the Veteran's in-service injury and his small cell carcinoma.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board thus finds that the VA physicians have provided adequate rationales to render their opinions highly probative to the question at hand.

On the other hand, while the Board does find that the Veteran's treating physicians possess a familiarity with the Veteran's post service medical history and have had the advantage of actually examining and treating the Veteran, their opinions must be afforded less probative weight than that which has been assigned to the VA opinions.  

The June 2010 opinion is less probative than the VA opinions because it offers no rationale for the conclusion that the Veteran's cancer is most likely associated with his in-service trauma.  There is no explanation of the large gap between the May 1945 injuries and the 2008 small cell carcinoma diagnosis, and there is no assertion that the Veteran's carcinoma was present prior to approximately 2008.  Nor does the physician offer a medical basis for finding a link between the trauma and small cell carcinoma.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The May 2010 opinion is less probative than the VA opinions because it is based solely on the Veteran's own report that he developed a bladder diverticulum as a result of post-operative wounds, and that he later developed cancer that would involve the diverticulum.  However, the physician merely reiterated what the Veteran told him, without any reference to actual clinical findings or an opinion from the physician confirming the Veteran's self-report.  As such, this opinion is accorded little probative weight.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber is a medical professional).

The Board has also considered the lay assertions of the appellant and her family members, as well as the various buddy statements that have been submitted in support of the appellant's claim.  These statements include assertions that the Veteran's internal injuries led to repeated infections, which led to cancer.  The appellant has cited the Veteran's own lay reports of blood in his urine shortly following the accident and throughout the years following service.  However, review of the record reflects the Veteran reported a somewhat different history to treatment providers.  In a 1951 VA examination, the Veteran reported that he passed blood after the ship went down.  He stated he wanted that on record, but that he had no problems with it presently.  A private treatment report in April 2002 noted the Veteran denied having stones or frequent genitourinary infections.  In November 2002 he was referred for gross, painless hematuria that occurred the weekend prior.  It was noted the Veteran had no history of prior hematuria.  He told a physician in October 2008 that he had gross hematuria for 3 weeks following the sinking of the Navy ship but that he had done well until approximately 3 years ago when he had recurrent urinary tract infections and gross hematuria.  

Although the Veteran was competent to report these symptoms during his lifetime, the Board finds the information provided to medical personnel for treatment or examination purposes more persuasive than the assertions presently being made of continued genitourinary problems since service.  Even accepting for purposes of this decision that he experienced bloody urine in service following the ship sinking, the medical evidence reflects a normal genitourinary system on an April 1946 VA examination to include urinalysis, and that he first experienced gross hematuria post service in 2002, with subsequent genitourinary problems occurring in 2007 culminating in a his cancer diagnosis.  Moreover, the Board notes that while the Veteran made a point of referencing the history of bloody urine to the 1951 VA examiner, he did not file a claim for genitourinary disability at the time of his initial claim in 1946 or when he sought reevaluation for his service-connected disabilities in 2001.  Such is consistent with the private treatment records which do not reflect bladder problems until 2002.  

While the appellant and her family sincerely believe that the Veteran's bladder cancer is related to the events surrounding the sinking of the Veteran's ship in service, as a lay persons, the Veteran, the appellant, her family members, and the Veteran's fellow service members are not shown to possess the necessary education, training, and expertise to medically link the Veteran's development of small cell bladder cancer to his service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As noted above, the most probative evidence of record weighs against finding a relationship between any in-service bladder injuries and the Veteran's small cell carcinoma of the bladder.  

The Board also notes that multiple contentions from the appellant and her family suggest that the Veteran may have had chemotherapy and/or radiation therapy in the 1940s and/or 1950s, suggesting that the Veteran's bladder cancer may have been evident shortly following his separation from service.  At the June 2012 hearing, the appellant's son-in-law stated that the Veteran's medical records show that he received chemotherapy treatment in a military hospital on November 9, 1945.  The Board has thoroughly reviewed the medical evidence of record, including the service treatment records in question, but cannot find any reference to chemotherapy or radiation treatment prior to the Veteran's treatment for colon cancer from the mid-1980s.  Indeed, in private treatment records dating since 1991, the only cancer history he reported was colon cancer.

Finally, the Board has considered whether service connection for the cause of the Veteran's death is warranted on a contributory basis, rather than as a principal cause of death.  In particular, the Board has considered whether the Veteran's service-connected osteomyelitis of the left tibia, which has been noted multiple times in the decades of post-service medical evidence, may have contributed to his death.  The Board finds, however, that service connection cannot be granted on this basis, as the Veteran's medical records do not reflect that osteomyelitis of the left tibia was active at the time of his death, and no competent medical professional has even suggested that osteomyelitis contributed to his death.  There is no competent evidence of a link between the Veteran's service-connected musculoskeletal disabilities and his small cell carcinoma of the bladder.

The Board acknowledges that the Veteran's death was a tragic loss, and the Board is sympathetic to the appellant's case.  The Board has also reviewed the entirety of the record, including all of the personal statements that have been submitted by the appellant and the Veteran's friends and family members.  Nevertheless, for the reasons and bases set forth above, the Board must conclude that the preponderance of the evidence is against granting service connection for the cause of the Veteran's death.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, for the reasons stated above, entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


